Citation Nr: 1422425	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nose disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a rib disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served in the Army Reserve from August 1990 to September 1998 and had active duty from September 1990 to July 1991 and an from September 1995 to October 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2010 correspondence submitted with his substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  However, in August 2010 correspondence, he requested that the hearing be cancelled.  Thus, his request for a hearing is considered withdrawn.

The issues of entitlement to service connection for a left shoulder disability, bilateral carpal tunnel syndrome, a cervical spine disability, and a rib disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have a nose disability.

2.  Resolving reasonable doubt in the Veteran's favor, a lumbar spine disability is related to active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a nose disability have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a lumbar spine disability have been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Because of the favorable decision on the claim for service connection for a lumbar spine disability, no further discussion of the duties to notify and assist is needed.  With respect to the claim for service connection for a nose disability, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in a November 2008 letter of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  That letter addressed all notice elements and predated the initial adjudication by the RO in July 2009.  

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and postservice reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

The Board notes that the Veteran's service medical records appear to be incomplete, containing very few records after 1993.  However, the service medical records that have been associated with the claims file document a nose injury.  Moreover, the record shows that he currently does not have a disability of the nose.  Thus, with no current disability, there is no reasonable possibility that further assistance would substantiate the claim, and not attempting to obtain any potentially existing service medical records results in no prejudice to the Veteran.  38 C.F.R. § 3.159(d) (2013); Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA provided the Veteran with an examination in July 2009 to determine the nature and etiology of the claimed nose disability.  38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2013).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The VA examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Active service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2013); 38 C.F.R. § 3.6(a) (2013). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Nose Disability

The Veteran claims that he has a nose disability, to include a residual scar, from an injury incurred in service.  

Service medical records show that the Veteran injured his nose during a basketball game in October 1990 while on active duty.  He complained of a nosebleed after exercising for the previous three days.  Examination showed an area that looked like the source of bleeding but no active bleeding.  He was diagnosed with a history of nosebleed and placed on a profile of no running for five days.  There are no further relevant entries during the rest of his active duty period or subsequent reserve service.

Post-service medical records do not show any complaints, findings, or diagnoses of a nose disability.  

At a July 2009 VA examination, the Veteran denied having trouble breathing, purulent discharge, chronic sinusitis, or other symptoms.  Examination revealed no abnormalities, to include any scarring or deformity of the nose.  X-rays of the nasal bones showed normal bone density, midline septum, and no fractures.  The diagnosis was a normal nasal examination.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no disability of the nose that can be related to service, the claim for service connection for a nose disability must be denied.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain and scarring.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous nose problems since active duty, he is not found to be credible.  Service medical records show no relevant complaints or findings after the initial injury and subsequent examinations revealed a normal nose.  There is no postservice medical evidence of a nose disability, to include on VA examination.  Lastly, if he had experienced nose problems continuously since active duty, it would be reasonable to expect that he would have filed a disability claim much sooner than November 2008.  

The Board finds that the statements alleging or implying continuity of symptoms are not credible.  Therefore, continuity of symptomatology is not established by the competent evidence or the Veteran's own statements.  Moreover, the objective medical evidence shows that he does not currently have a disability of the nose.  The Veteran has not submitted any contrary competent evidence showing the existence of any current nose disability, or any relationship between a current nose disability and service.

In conclusion, service connection for a nose disability is not warranted.  As the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran claims that he has a lumbar spine disability due to an injury incurred in service.  On his claim for benefits, he noted receiving treatment for his back from about 1994 to 1995 while in service.  

Service medical records show that the Veteran injured his back while carrying heavy equipment at field training in February 1993.  An individual sick slip note shows that examination revealed pain in the dorsolumbar region, the diagnosis was rule out mild sprain, and pain medication was given.  However, a record of treatment that same day, authored by the same physician, shows that examination revealed a normal back with no pain on palpation.  The diagnosis was rule out mild muscular spasm and pain medication was given.  On a statement of medical examination and duty status, that same physician indicated that the injury was incurred in line of duty.  

Postservice medical records show that the Veteran was diagnosed with lumbosacral paravertebral myositis in September 2009.

At a July 2009 VA examination, the Veteran reported a history of intermittent low back pain since 1996.  Examination revealed muscle spasms and reduced extension, but otherwise normal range of motion of the thoracolumbar spine.  X-rays showed straightening of the spine suggesting inflammatory changes versus muscular spasm.  The examiner diagnosed the Veteran with lumbar muscle spasms.  The examiner stated that the Veteran's back condition was not caused by or a result of the back injury in service.  The examiner explained that the current muscle spasms were very mild without evidence of treatment during the last 11 years.  The examiner stated that the service injury was an isolated episode and not related to or the cause of the current mild muscle spasms.

In a June 2010 letter, a private physician noted the Veteran's inservice low back injury and his report of having continued back pain since that time.  The physician also noted that the findings of June 2010 x-rays were consistent with paravertebral muscle spasms in the lumbosacral spine area.  The physician  then stated that the Veteran developed chronic lumbosacral myositis as a result of the inservice injury.

The record shows that the Veteran injured his lumbar spine during a period of either ACDUTRA or INACDUTRA in February 1993.  As it involved an injury rather than a disease, the type of service during that period need not be determined.  That injury was found to be in the line of duty.  While there is no record of continuous treatment since that injury, he has indicated having intermittent problems since as early as 1994.  While a VA examiner has opined that the Veteran's current lumbar spine disability is not related to the inservice injury, that opinion was based in part on a lack of treatment records.  On the other hand, a private physician has opined that the Veteran's current lumbar spine disability is related to the inservice injury, and that opinion was based on the Veteran's report of continuous pain in the low back and x-ray findings that were consistent with paravertebral muscle spasms.  The Board notes that x-rays taken during the VA examination also raised the possibility of straightening of the spine due to muscle spasms.

The Board finds that the evidence for and against the proposition that a current lumbar spine disability is related to service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his current lumbar spine disability is related to active service.  Thus, service connection for a lumbar spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a nose disability is denied.

Service connection for a lumbar spine disability is granted.


REMAND

The Board finds that further development is needed of the claims for service connection for a left shoulder disability, bilateral carpal tunnel syndrome, a cervical spine disability, and a rib disability.

The record shows that the Veteran was treated for each of the claimed disabilities during reserve service.  However, the record is unclear as to whether any of the claimed disabilities was incurred in or aggravated by a period of ACDUTRA or INACDUTRA.  Thus, the AOJ should attempt to verify the Veteran's duty periods.  Microfiche containing the Veteran's service personnel records have been associated with the claims file but have not been printed or specifically considered by the AOJ.  While the records on the microfiche do not provide verification of any periods of ACDUTRA or INACDUTRA, they should be helpful in obtaining such verification.  Thus, the AOJ should print and consider those records on remand.

Also, the Veteran's service medical records appear to be incomplete, containing very few records after 1993.  As there may be outstanding service medical records relevant to the claims, the AOJ should make another attempt to obtain them, to include contacting the Veteran's reserve unit.

With respect to left shoulder tendinitis, the service medical records show that the Veteran complained of pain in the left shoulder blade after doing jumping jacks in June 1991 and was diagnosed with a possible muscle strain in the left side of the back.  Private medical records dated in January 1996 show complaints of pain and numbness in the left upper extremity.  An August 1996 treatment note shows a five-year history of left upper extremity discomfort and a diagnosis of left rotator cuff and tendinitis.  X-rays of the left shoulder were normal.  In September 1996, he was diagnosed with left rotator cuff tendinitis.  In October 1998, he was diagnosed with left bicipital groove tendinitis.

At a July 2009 VA examination, the Veteran reported a history of injuring the left shoulder in 1996 with intermittent pain after work since that time.  Examination revealed pain and crepitus on range of motion with reduced abduction.  X-rays were normal.  The examiner provided a diagnosis of left shoulder tendinitis.  The examiner stated that the Veteran's left shoulder condition was not caused by or a result of the shoulder injury in service.  The examiner stated that the service injury was an isolated episode with no evidence of recurrent pain or treatment.  

Although the VA examiner indicated that there was no evidence of continuing symptoms since the inservice injury, the Veteran reported in August 1996 that he has had left upper extremity discomfort for the past five years.  While the Veteran's symptoms may have been due to both carpal tunnel syndrome and tendinitis, the record nevertheless indicates he may have had shoulder problems since 1991, during active duty.  Thus, his claims file should be reviewed by an appropriate VA examiner to determine whether his left shoulder tendinitis was incurred in or aggravated by active duty or any verified period of ACDUTRA or INACDUTRA.

With respect to bilateral carpal tunnel syndrome, while the service medical records do not show any signs of the disability, private medical records as early as January 1996 show complaints of pain and numbness in the left upper extremity.  August 1986 treatment notes show a five-year history of left upper extremity discomfort and a diagnosis of rule out left carpal tunnel syndrome.  An EMG/NCS was normal.  A December 2011 note shows complaints of pain and numbness in both hands and a February 2012 EMG/NCS revealed bilateral median motor and sensory nerve entrapment at wrist level.

Because of the Veteran's complaints of carpal tunnel syndrome symptoms within three months after his period of active duty ending in October 1995, and his dating of the onset of symptoms to just after his period of active duty ending in July 1991, he should be provided an examination to determine whether his carpal tunnel syndrome was incurred in or aggravated by active duty or any verified period of ACDUTRA or INACDUTRA.

With respect to a cervical spine disability, while the service medical records do not show any signs of the disability, private medical records show a diagnosis of cervical myositis as early as April 1998.

At a July 2009 VA examination, the Veteran reported a history of having pain and muscle spasms in the neck in 1996 with intermittent problems since that time.  Examination revealed reduced right lateral flexion.  X-rays were normal.  The examiner provided a diagnosis of cervical muscle spasms.  The examiner stated that the Veteran's neck condition was not caused by or a result of any neck injury in service.  The examiner explained that the current muscle spasms were very mild without evidence of treatment during the last 11 years.  The examiner stated that the service injury was an isolated episode and not related to or the cause of the current mild muscle spasms.

Although the VA examiner indicated that there was no evidence of continuing symptoms since the inservice injury, the Veteran was diagnosed with cervical myositis in April 1998, while he was still serving in the reserves.  Further, he dated the onset of symptoms to within a year after his active duty period ending in October 1995.  Thus, his claims file should be reviewed by an appropriate VA examiner to determine whether his cervical spine disability was incurred in or aggravated by active duty or any verified period of ACDUTRA or INACDUTRA.

With respect to a rib disability, while the service medical records do not show any signs of the disability, private medical records show a diagnosis of costochondritis as early as August 1996.  An October 1998 treatment note shows complaints of pain in the ribs.  

Because of the Veteran's complaints of rib pain within a year after his period of active duty ending in October 1995, he should be afforded an examination to determine whether his rib disability was incurred in or aggravated by active duty or any period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's periods of ACDUTRA and INACDUTRA during his reserve service ending in September 1998.

2.  Attempt to obtain any additional service medical records from the Veteran's reserve service, to include contacting his reserve unit.

3.  Then, arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner to obtain a supplemental opinion.  The examiner should consider the Veteran's statements regarding inservice injury and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that a left shoulder disability was incurred in or aggravated (worsened beyond the natural progress of the disease) by active duty or any verified period of ACDUTRA or INACDUTRA.  

b)  State whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disability was incurred in or aggravated (worsened beyond the natural progress of the disease) by active duty or any verified period of ACDUTRA or INACDUTRA.  

4.  Also schedule the Veteran for VA examinations to ascertain the nature and etiology of bilateral carpal tunnel syndrome and a rib disability, diagnosed as costochondritis.  The examiner should consider the Veteran's statements regarding inservice injury and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that bilateral carpal tunnel syndrome was incurred in or aggravated (worsened beyond the natural progress of the disorder) by active duty or any verified period of ACDUTRA or INACDUTRA.  

(b)  State whether it is at least as likely as not (50 percent or greater probability) that a rib disability, diagnosed as costochondritis, was incurred in or aggravated (worsened beyond the natural progress of the disorder) by active duty or any verified period of ACDUTRA or INACDUTRA.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


